USCA11 Case: 20-12407    Date Filed: 11/22/2022   Page: 1 of 24




                                                   [PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 20-12407
                 ____________________

MARIO DEL VALLE,
ENRIQUE FALLA,
ANGELO POU,
                                          Plaintiffs-Appellants,
CAROLINA FERNANDEZ, et al.,
                                                      Plaintiffs,
versus
TRIVAGO GMBH,
a German Limited Liability Company,
BOOKING.COM B.V.,
a Dutch Limited Liability Company,
GRUPO HOTELERO CARIBE,
CORPORACION DE COMERCIO Y TURISMO
USCA11 Case: 20-12407          Date Filed: 11/22/2022        Page: 2 of 24




2                        Opinion of the Court                    20-12407

INTERNACIONAL CUBANACAN S.A.,
GRUPO DE TURISMO GAVIOTA S.A.,
RAUL DOE 1-5,
MARIELA ROE 1-5,
EXPEDIA, INC., et al.,


                                                  Defendants-Appellees.


                       ____________________

            Appeal from the United States District Court
                for the Southern District of Florida
               D.C. Docket No. 1:19-cv-22619-RNS
                     ____________________

Before JORDAN and NEWSOM, Circuit Judges, and BURKE, * District
Judge.
JORDAN, Circuit Judge:
        On April 17, 2019, the Trump administration announced
that it would not suspend the Cuban Liberty and Democratic Soli-
darity Act (known as the “Helms-Burton Act”) for the first time
since its enactment in 1996. Shortly after this announcement, the
cause of action created by Title III of the Helms-Burton Act became


*The Honorable Liles Burke, U.S. District Judge for the Northern District of
Alabama, sitting by designation.
USCA11 Case: 20-12407         Date Filed: 11/22/2022     Page: 3 of 24




20-12407                Opinion of the Court                          3

fully effective in U.S. courts. As explained in more detail below,
Title III generally provides a private cause of action for United
States nationals against persons who knowingly traffic in property
expropriated by the Cuban government after the start of the Cuban
revolution.
        In this appeal we confront questions of personal jurisdiction
and Article III standing in an action brought under Title III. We
conclude that, based on the uncontroverted allegations in the plain-
tiffs’ complaint, the district court has specific jurisdiction over the
defendants pursuant to Fla. Stat. § 48.193(1)(a)(2) and that the ex-
ercise of jurisdiction does not violate the Due Process Clause of the
Fourteenth Amendment. We also conclude that the plaintiffs have
standing to assert their Title III claims.
                                   I
      In January of 1959, Fidel Castro and the 26th of July Move-
ment ousted dictator Fulgencio Batista and seized control of the
Cuban government. During the years that followed, the Cuban
government nationalized all manner of property held by foreigners
and Cuban nationals alike.
       Congress enacted the Helms-Burton Act, 22 U.S.C. §§ 6021
et seq., in 1996. The goal was to deter trafficking of confiscated
properties by providing “United States nationals who were the vic-
tims of th[o]se confiscations . . . with a judicial remedy in the courts
of the United States.” § 6081(11).
USCA11 Case: 20-12407         Date Filed: 11/22/2022      Page: 4 of 24




4                       Opinion of the Court                   20-12407

       Title III of the Helms-Burton Act establishes a private right
of action for “any United States national who owns the claim to
[confiscated property]” against “any person that . . . traffics in [such]
property.” § 6082(a)(1)(A). Until 2019, Title III was suspended by
successive Presidential decrees. See § 6085 (allowing the President
to suspend the effective date of Title III if suspension is “necessary
to the national interests of the United States”).
       Under Title III, a person “traffics” in confiscated property if
that person knowingly and intentionally
       (i) sells, transfers, distributes, dispenses, brokers,
       manages, or otherwise disposes of confiscated prop-
       erty, or purchases, leases, receives, possesses, obtains
       control of, manages, uses, or otherwise acquires or
       holds an interest in confiscated property,

       (ii) engages in a commercial activity using or other-
       wise benefiting from confiscated property, or

       (iii) causes, directs, participates in, or profits from,
       trafficking (as described in clause (i) or (ii)) by another
       person, or otherwise engages in trafficking (as de-
       scribed in clause (i) or (ii)) through another person,

       without the authorization of any United States na-
       tional who holds a claim to the property.

§ 6023(13).
      The plaintiffs in this case—Mario del Valle, Enrique Falla,
and Angela Pou—filed suit in the Southern District of Florida under
USCA11 Case: 20-12407       Date Filed: 11/22/2022     Page: 5 of 24




20-12407               Opinion of the Court                        5

Title III against several entities that own and operate travel web-
sites, including Booking.com BV and Booking Holdings, Inc. (the
Booking Entities), and Expedia Group, Inc., Hotels.com L.P., Ho-
tels.com GP, and Orbitz, LLC (the Expedia Entities). The plaintiffs
alleged that they are U.S. nationals and living heirs to separate
beach-front properties nationalized by the Cuban government af-
ter the 1959 revolution. After seizing the properties, the Cuban
government built the Starfish Cuatro Palmas and the Memories Ji-
bacoa Resort (the Resorts) on the confiscated land. Until recently,
visitors could reserve lodging at the Resorts through third-party
travel booking websites. According to the complaint, the Booking
Entities and Expedia Entities trafficked in those properties on their
travel booking websites.
        The Booking Entities and Expedia Entities moved to dismiss
the complaint for lack of personal jurisdiction, lack of subject-mat-
ter jurisdiction, and failure to state a claim. Notably, they did not
submit any affidavits or other exhibits rebutting the jurisdictional
allegations in the complaint. The personal jurisdiction challenge,
therefore, was facial and not factual.
       The district court dismissed the plaintiffs’ Title III claims
without leave to amend, ruling that it lacked personal jurisdiction
over the defendants under the relevant provisions of Florida’s long-
arm statute. See Fla. Stat. §§ 48.193(1)(a)(1), 48.193(1)(a)(2),
48.193(2). The district court did not reach the defendants’ other
grounds for dismissal.
USCA11 Case: 20-12407           Date Filed: 11/22/2022        Page: 6 of 24




6                         Opinion of the Court                     20-12407

        Following a review of the record, and with the benefit of
oral argument, we reverse. The plaintiffs alleged that the Booking
Entities and Expedia Entities operate fully interactive travel web-
sites that are accessible in Florida, and that Florida residents have
used those websites to book accommodations at the Resorts.
These allegations, which were not controverted below, establish
personal jurisdiction. We also conclude that the plaintiffs have Ar-
ticle III standing for their Title III claims. 1
                                      II
         We exercise plenary review as to the district court’s dismis-
sal for lack of personal jurisdiction. See Oldfield v. Pueblo De Bahia
Lora, S.A., 558 F.3d 1210, 1217 (11th Cir. 1996). We accept the fac-
tual allegations in the complaint as true to the extent that they are
uncontroverted and construe all reasonable inferences in the plain-
tiffs’ favor. See Fraser v. Smith, 594 F.3d 842, 846 (11th Cir. 2009).
                                      A
       Even in cases arising under federal law, “[f]ederal courts or-
dinarily follow state law in determining the bounds of their juris-
diction over persons.” Daimler AG v. Baumann, 571 U.S. 117, 125
(2014) (citing Fed. R. Civ. P. 4(k)(1)(A)). Under this paradigm, a
federal court generally undertakes a two-step analysis to determine

1 Because personal jurisdiction and standing are distinct from the merits, see
Bank Brussels Lambert v. Fiddler Gonzalez & Rodriguez, 305 F.3d 120, 125
(2d Cir. 2002), we express no view on the plaintiffs’ Title III claims.
USCA11 Case: 20-12407        Date Filed: 11/22/2022      Page: 7 of 24




20-12407                Opinion of the Court                         7

whether there is personal jurisdiction over a nonresident defend-
ant. See Sculptchair, Inc. v. Century Arts, Ltd., 94 F.3d 623, 626
(11th Cir. 1996). First, the court must determine whether the plain-
tiff has alleged sufficient facts to subject the defendant to the forum
state’s long-arm statute. See id. Second, if the court determines
that the forum state’s long-arm statute has been satisfied, it must
then decide whether the exercise of jurisdiction comports with the
Due Process Clause of the Fourteenth Amendment. See id.
       The operative complaint here set out the following allega-
tions in support of the exercise of personal jurisdiction over the
Booking Entities and Expedia Entities:
        The websites of the Booking Entities and Expedia
         Entities “are fully-interactive websites that have
         robust internet e-business capabilities. They have
         worldwide reach and are fully accessible in Flor-
         ida.”
        Florida residents could—and did—use the web-
         sites of the Booking Entities and Expedia Entities
         to book accommodations at the Resorts.
        The Booking Entities and Expedia Entities pro-
         mote their websites and the ability to book lodg-
         ings at the Resorts on their websites through ban-
         ner ads directed at Florida residents, follow-up
         emails sent to Florida residents who have
         searched for the Resorts or other geographically
         proximate hotels, and search engine optimization
USCA11 Case: 20-12407            Date Filed: 11/22/2022         Page: 8 of 24




8                          Opinion of the Court                      20-12407

           (SEO) efforts intended to maximize performance
           on search engine results pages.
        In addition to the direct benefit of “receiving
         commissions or other fees for the booking” of the
         Resorts, the Booking Entities and Expedia Enti-
         ties “also derive an indirect benefit” by “receiving
         advertising revenues driven by or related to” the
         web traffic generated through their offering of
         the ability to book lodging at the Resorts.
        “A substantial part” of the Booking Entities’ and
         Expedia Entities’ “business and revenue derives
         from their Florida offices.”
D.E. 50 at ¶¶ 13, 15, 16, 39, 49-51, 58-59.
                                       B
       With respect to the first step of the personal jurisdiction
analysis, we begin (and end) with § 48.193(1)(a)(2) of Florida’s long-
arm statute. A specific jurisdiction provision, it provides that a non-
resident defendant is subject to personal jurisdiction for any cause
of action “arising from” a “tortious act” committed in Florida. 2
       We have consistently held that, under Florida law, a non-
resident defendant commits a tortious act in Florida by performing
an act outside the state that causes injury within Florida. See Pos-
ner v. Essex Ins. Co., 178 F.3d 1209, 1216 (11th Cir. 1999);

2 Given that there is specific personal jurisdiction under § 48.193(1)(a)(2), we
need not address whether jurisdiction also exists under § 48.193(1)(a)(1) or
§ 48.193(2).
USCA11 Case: 20-12407         Date Filed: 11/22/2022     Page: 9 of 24




20-12407                Opinion of the Court                          9

Licciardello v. Lovelady, 544 F.3d 1280, 1283-84 (11th Cir. 2008);
Louis Vuitton Malletier, S.A. v. Mosseri, 736 F.3d 1339, 1353 (11th
Cir. 2013). See also Internet Solutions Corp. v. Marshall, 39 So.3d
1201, 1216 (Fla. 2010) (holding that a nonresident defendant com-
mits the tortious act of defamation in Florida for purposes of Flor-
ida’s long-arm statute when its website containing defamatory
statements is accessed in Florida). A nonresident defendant need
not be physically present in Florida to commit a tortious act there.
See Tufts v. Hay, 977 F.3d 1204, 1211 (11th Cir. 2020); Wendt v.
Horowitz, 822 So.2d 1252, 1260 (Fla. 2002).
       In Louis Vuitton, we held that a nonresident defendant com-
mitted a tortious act in Florida under § 48.193(1)(a)(2) when he sold
trademark-infringing goods to Florida residents through his web-
site. See 736 F.3d at 1354. The district court here distinguished
Louis Vuitton because “it involved a trademark infringement claim
in which the infringement occurred through the website. In other
words, the use of the website constituted the claim itself.” D.E. 71
at 5. The district court explained that the tort at the heart of the
Helms-Burton Act claims against the Booking Entities and Expedia
Entities is “traffick[ing] in . . . confiscated property, which occurred
in Cuba.” Id. We respectfully disagree, and conclude that Louis
Vuitton is a closer fit than the district court thought.
       Louis Vuitton did not rely solely on the website’s accessibil-
ity in Florida as the basis for the exercise of specific personal juris-
diction, but also on the allegation that the defendant “caused injury
in Florida . . . because [his] trademark infringing goods . . . were
USCA11 Case: 20-12407       Date Filed: 11/22/2022     Page: 10 of 24




10                     Opinion of the Court                 20-12407

sold to Florida customers through that website.” Louis Vuitton,
736 F.3d at 1354. In other words, allegations regarding the sale of
infringing goods to Florida residents through the accessible website
sufficed to establish specific personal jurisdiction under §
48.193(1)(a)(2). See id. (“In sum, Mosseri’s tortious acts on behalf
of JEM Marketing caused injury in Florida and thus occurred there
because Mosseri’s trademark infringing goods were not only acces-
sible on the website, but were sold to Florida residents through the
website.”).
        Under Title III, a person traffics in confiscated property
when he or she knowingly and intentionally engages in a commer-
cial activity using or otherwise benefiting from the confiscated
property. See 22 U.S.C. § 6023(13). As the plaintiffs alleged in their
complaint, the trafficking underlying the Helms-Burton Act claims
against the Booking Entities and Expedia Entities involves Florida
residents using their commercial websites to book lodging at the
Resorts that now stand on the confiscated properties. The com-
plaint alleged that the Booking Entities and Expedia Entities de-
rived a benefit from the unauthorized use of the confiscated prop-
erties (i.e., the trafficking) because they (a) “received commissions
or other fees for the booking” of lodging at the Resorts via their
websites, and (b) “also derive[d] an indirect benefit” by “receiving
advertising revenues driven by or related to” the web traffic gener-
ated through their offering of the Resorts on their websites. Put
another way, the plaintiffs alleged that the Booking Entities and
Expedia Entities trafficked in the confiscated properties by
USCA11 Case: 20-12407       Date Filed: 11/22/2022    Page: 11 of 24




20-12407               Opinion of the Court                       11

specifically targeting and “selling” reservations at the Resorts to
Florida residents through their websites. As a result, Louis Vuitton
is factually and legally analogous and supports a finding of specific
personal jurisdiction under § 48.193(1)(a)(2).
       The Florida Supreme Court’s decision in Internet Solutions
supports our conclusion. That case held that a nonresident defend-
ant commits a tortious act in Florida under § 48.193(1)(a)(2) when
he “post[s] [allegedly defamatory] statements on a website, pro-
vided that the website posts containing the statements are accessi-
ble in Florida and accessed in Florida.” 39 So. 3d at 1215 (emphasis
added). Once defamatory material is “accessed by a third party in
Florida, the material has been ‘published’ in Florida and the poster
has communicated the material ‘into’ Florida, thereby committing
the tortious act of defamation within Florida.” Id.
        The same principle applies here. The Booking Entities and
Expedia Entities allegedly trafficked in the confiscated properties
by profiting from web traffic generated by Florida residents’ inter-
est in the Resorts and from reservations made by Florida residents
at the Resorts through their commercial websites—commercial ac-
tivities using or otherwise benefiting from the confiscated proper-
ties. At the very least, some of the alleged trafficking took place
when Florida residents accessed the websites and made reserva-
tions at one or more of the Resorts through those websites. It is
the Florida residents’ booking of accommodations at the Resorts
through the websites—the material communicated “into” Flor-
ida—that gives rise to the plaintiffs’ trafficking claims under Title
USCA11 Case: 20-12407       Date Filed: 11/22/2022     Page: 12 of 24




12                     Opinion of the Court                 20-12407

III and provides for specific personal jurisdiction under §
48.193(1)(a)(2). See Internet Solutions Corp., 39 So.3d at 1215. See
also Wendt, 822 So.2d at 1260 (“‘[C]ommitting a tortious act in
Florida’ . . . can occur through the nonresident defendant’s tele-
phonic, electronic, or written communications into Florida.”);
Rennaissance Health Pub., LLC v. Resveratol Partners, LLC, 982
So. 2d 739, 742 (Fla. 4th DCA 2008) (“An interactive website which
allows a defendant to enter into contracts to sell products to Florida
residents, and which ‘involve[s] the knowing and repeated trans-
mission of computer files over the internet,’ may support a finding
of personal jurisdiction.”).
                                  C
      As explained above, the complaint’s allegations satisfied the
requirements for specific jurisdiction pursuant to § 48.193(1)(a)(2).
Because the Booking Entities and Expedia Entities did not rebut
those allegations, we next consider whether the exercise of per-
sonal jurisdiction comports with the Constitution. See United
Technologies Corp. v. Mazer, 556 F.3d 1260, 1274 (11th Cir. 2009).
        The Due Process Clause of the Fourteenth Amendment pro-
tects a party from being subject to the binding judgment of a forum
with which it has established no meaningful “contacts, ties, or rela-
tions.” International Shoe Co. v. Washington, 326 U.S. 310, 319
(1945). A tribunal’s authority depends on the defendant having
such contacts with the forum that “‘the maintenance of the suit’ is
‘reasonable, in the context of our federal system of government,’
and ‘does not offend traditional notions of fair play and substantial
USCA11 Case: 20-12407             Date Filed: 11/22/2022         Page: 13 of 24




20-12407                    Opinion of the Court                                13

justice.’” Ford Motor Co. v. Montana Eighth Judicial District
Court, 141 S. Ct. 1017, 1024 (2021) (quoting International Shoe, 326
U.S. at 316-17). “The law of specific jurisdiction . . . seeks to ensure
that States with ‘little legitimate interest’ in a suit do not encroach
on States more affected by the controversy.” Ford Motor Co., 141
S. Ct. at 1025. 3
        At bottom, due process prohibits the exercise of personal ju-
risdiction over a nonresident defendant unless its contacts with the
state are such that it has fair warning that it may be subject to suit
there. See id.; Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472–

3 Because the parties have litigated the personal jurisdiction issue under the
Fourteenth Amendment, we do not address the Fifth Amendment’s Due Pro-
cess Clause or Federal Rule of Civil Procedure 4(k)(2)(A)-(B), which provides
that, where a claim “arises under federal law” and the defendant is not subject
to jurisdiction in the courts of general jurisdiction of any state, a federal court
may exercise personal jurisdiction if it “is consistent with the United States
Constitution and laws.” Compare Bristol Myers Squibb Co. v. Superior Court,
137 S. Ct. 1773, 1783-84 (2017) (“[S]ince our decision concerns the due process
limits on the exercise of specific jurisdiction by a State, we leave open the ques-
tion whether the Fifth Amendment imposes the same restrictions on the exer-
cise of personal jurisdiction by a federal court.”), with Oldfield v. Pueblo Bahia
Lora, S.A., 558 F.3d 1200, 1219 n.25 (11th Cir. 2009) (“As the language and
policy of the Due Process Clauses of the Fifth and Fourteenth Amendments
are virtually identical, decisions interpreting the Fourteenth Amendment’s
Due Process Clause guide us in determining what due process requires in the
Fifth Amendment jurisdictional context.”). In any event, we recently held in
a Helms-Burton Act case that courts should analyze personal jurisdiction un-
der the Fifth Amendment using the same basic principles that apply under the
Fourteenth Amendment. See Herederos de Roberto Gomez Cabrera, LLC v.
Teck Res. Ltd., 43 F.4th 1303, 1308 (11th Cir. 2022).
USCA11 Case: 20-12407        Date Filed: 11/22/2022     Page: 14 of 24




14                      Opinion of the Court                 20-12407

77 (1985). In specific jurisdiction cases like this one, we examine
whether (1) the plaintiff’s claims “arise out of or relate to” one of
the defendant’s contacts with the forum state; (2) the nonresident
defendant “purposefully availed” itself of the privilege of conduct-
ing activities within the forum state; and (3) the exercise of personal
jurisdiction is in accordance with traditional notions of “fair play
and substantial justice.” See Louis Vuitton, 736 F.3d at 1355. The
plaintiffs bear the burden of establishing the first two requirements.
See id. If they carry that burden, the Booking Entities and Expedia
Entities must then make a “‘compelling case’ that the exercise of
jurisdiction would violate traditional notions of fair play and sub-
stantial justice.” Id. (quoting Diamond Crystal Brands, Inc. v. Food
Movers Int’l, Inc., 593 F.3d 1249, 1267 (11th Cir. 2010)).
         The first prong—which addresses the concept of related-
ness—focuses on the “causal relationship between the defendant,
the forum, and the litigation.” Fraser, 594 F.3d at 850 (internal quo-
tation marks omitted). Importantly, the Supreme Court recently
rejected the contention that specific jurisdiction may attach only
when the defendant’s forum conduct directly gave rise to the plain-
tiff’s claims. See Ford Motor Co., 141 S. Ct. at 1026-27 (“[W]e have
never framed the specific jurisdiction inquiry as always requiring
proof of causation—i.e., proof that the plaintiff’s claim came about
because of the defendant’s in-state conduct.”).
       This prong is readily met here. Though direct causation is
not required, the plaintiffs’ Helms-Burton Act claims arise at least
in part directly out of the contacts of the Booking Entities and the
USCA11 Case: 20-12407        Date Filed: 11/22/2022      Page: 15 of 24




20-12407                Opinion of the Court                         15

Expedia Entities with Florida—the promotion targeted at and di-
rected to Florida residents, the accessing of their websites by Flor-
ida residents, and the use of those websites by some Florida resi-
dents to book accommodations at the Resorts. To borrow the lan-
guage of Louis Vuitton, the ties of the Booking Entities and Expe-
dia Entities “to Florida . . . involve the advertising [and] selling” of
accommodations at the Resorts to Florida residents. 736 F.3d at
1356.
       As to the second prong—which concerns purposeful avail-
ment—there are two applicable tests: the effects test and the mini-
mum contacts test. See Calder v. Jones, 465 U.S. 783, 790 (1984);
Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 776 (1984). We
discuss both below.
       Under the effects test, a nonresident defendant’s single tor-
tious act can establish purposeful availment without regard to
whether the defendant had any other contacts with the forum
state. See Lovelady, 544 F.3d at 1285. The test is met when the
tort was intentional, aimed at the forum state, and caused harm
that the defendant should have anticipated would be suffered in the
forum state. See id. at 1285–86, 1287–88. In Lovelady, for example,
we held that the defendant’s use of the Florida plaintiff’s trade-
marked name and picture on a website accessible in Florida satis-
fied the effects test for personal jurisdiction because it entailed “the
commission of an intentional tort aimed at a specific individual in
the forum whose effects were suffered in the forum.” Id. at 1288.
USCA11 Case: 20-12407        Date Filed: 11/22/2022      Page: 16 of 24




16                      Opinion of the Court                  20-12407

        The minimum contacts test assesses the nonresident defend-
ant’s contacts with the forum state and asks whether those contacts
(1) are related to the plaintiff’s cause of action; (2) involve some act
by which the defendant purposefully availed himself of the privi-
leges of doing business within the forum; and (3) are such that the
defendant should reasonably anticipate being haled into court in
the forum. See Louis Vuitton, 736 F.3d at 1357. In performing the
minimum contacts analysis, we identify all contacts between the
nonresident defendant and the forum state and ask whether, indi-
vidually or collectively, those contacts satisfy the relevant criteria.
See id. As noted earlier, the nonresident’s contact with the forum
need not give rise to the plaintiff’s claim. See Ford Motor Co., 141
S. Ct. at 1026-27.
       We held in Louis Vuitton, 736 F.3d at 1357-58, that a non-
resident defendant was subject to jurisdiction in Florida in accord-
ance with due process under both the effects test and the minimum
contacts test. As explained earlier, the defendant in that case had
“purposefully solicited business from Florida residents through the
use of at least one, fully interactive website” and had sold allegedly
infringing goods to Florida residents through that website. See id.
        Given the allegations in the plaintiffs’ complaint, we simi-
larly conclude here that both the effects test and the minimum con-
tacts test are satisfied. As a result, we do not have to choose one
test over the other with respect to purposeful availment.
      First, the Florida contacts of the Booking Entities and Expe-
dia entities are sufficiently related to the plaintiffs’ claims.
USCA11 Case: 20-12407        Date Filed: 11/22/2022     Page: 17 of 24




20-12407                Opinion of the Court                        17

Although direct causation between the nonresident’s forum con-
tacts and the plaintiff’s cause of action is not required, see Ford Mo-
tor Co., 141 S. Ct. at 1026-27, the relevant claims here—alleged traf-
ficking in confiscated properties under Title III of the Helms-Bur-
ton Act—are based in part on those contacts (i.e., the booking of
accommodations at the Resorts by Florida residents on the defend-
ants’ interactive commercial websites). What is more, the effects
of the intentional conduct of the Booking Entities and Expedia En-
tities were felt in Florida, where all three plaintiffs reside.
        Second, the Booking Entities and Expedia Entities purpose-
fully availed themselves of Florida in such a way that they could
reasonably foresee being haled into court there. As in Louis Vuit-
ton, 736 F.3d at 1357-58, this is not a case of a nonresident defend-
ant merely operating an interactive website that is accessible in
Florida. As alleged by the plaintiffs, the Booking Entities and Ex-
pedia Entities promoted their websites and the ability to book lodg-
ing at the Resorts on their websites through banner ads directed at
Florida residents, follow-up direct emails sent to Florida residents
who searched for the Resorts or other geographically proximate
hotels, and SEO efforts intended to maximize performance on
search engine results pages to purposefully solicit business from
Florida residents. And, as a result of those efforts, they secured a
direct financial benefit from bookings made by Florida residents at
the Resorts and indirect commercial gain from the web traffic gen-
erated from Florida residents by virtue of listing the Resorts on
their websites.
USCA11 Case: 20-12407        Date Filed: 11/22/2022     Page: 18 of 24




18                      Opinion of the Court                 20-12407

        These contacts, taken collectively, establish that the Book-
ing Entities and Expedia Entities purposefully availed themselves
of the privileges of doing business in Florida and could reasonably
foresee being sued there. We note, as well, that according to the
complaint a substantial part of the business and revenue of the
Booking Entities and Expedia Entities derives from their Florida of-
fices. See id. at 1358 (“[P]urposeful availment for due process was
shown here because, in addition to his fully interactive website . . .
accessible in Florida, Mosseri had other contacts with Florida—
through selling and distributing infringing goods through his web-
site to Florida consumers and the cause of action here derives di-
rectly from those contacts.”) (emphasis deleted). See also Curry v.
Revolution Laboratories, LLC, 949 F.3d 385, 399-401 (7th Cir. 2020)
(defendant’s operation of interactive commercial website accessi-
ble in Illinois, plus sales of infringing products to and communica-
tions with Illinois residents, established minimum contacts for pur-
poses of due process); Thomas A. Dickerson et al., Personal Juris-
diction and the Marketing of Goods and Services on the Internet,
41 Hofstra L. Rev. 31, 49 (2012) (“[T]he highest level of travel web-
site interactivity, involving the purchase of travel services on the
website together with other business contacts with the forum,
would provide a sufficient [constitutional] basis for jurisdiction.”).
       That leaves the “fair play and substantial justice” prong,
which considers (1) “the burden on the defendant”; (2) “the forum’s
interest in adjudicating the dispute”; (3) “the plaintiff’s interest in
obtaining convenient and effective relief”; and (4) “the judicial
USCA11 Case: 20-12407        Date Filed: 11/22/2022      Page: 19 of 24




20-12407                Opinion of the Court                         19

system’s interest in resolving the dispute.” World-Wide
Volkswagen Corp. v. Woodson, 444 U.S. 286, 292 (1980). The
Booking Entities and Expedia Entities, which have the burden on
this prong, have not argued that they would be burdened by having
to litigate the case in Florida, much less offered any evidence to
that effect. The other factors, moreover, support the exercise of
personal jurisdiction. Florida has a strong interest in adjudicating
this dispute given that Florida residents allegedly used the websites
of the Booking Entities and Expedia Entities to make reservations
at the Resorts. And the plaintiffs, as Florida residents, have an in-
terest in litigating this case in their chosen home forum. Florida
has “significant interests at stake,” including “‘providing [its] resi-
dents with a convenient forum for redressing injuries inflicted by
out-of-state actors[.]’” Ford Motor Co., 141 S. Ct. at 1030 (quoting
Burger King, 471 U.S. at 473).
                                  IV
        The Booking Entities and Expedia Entities also assert that
we lack subject-matter jurisdiction over this case because the plain-
tiffs do not have Article III standing to bring their Title III claims.
In essence, they argue that the plaintiffs cannot allege injury-in-fact;
even if the Booking Entities and Expedia Entities never trafficked
in the properties, the properties would still have been confiscated
by the Cuban government and the plaintiffs’ positions would be
unchanged. They further argue that any injury is not traceable to
them because they did not confiscate the plaintiffs’ properties and
do not operate the hotels. As we explain in more detail in Garcia-
USCA11 Case: 20-12407        Date Filed: 11/22/2022     Page: 20 of 24




20                      Opinion of the Court                 20-12407

Bengochea v. Carnival Corp., Nos. 20-12960 & 20-14251, ___ F.4th
___ (11th Cir. 2022), this lack-of-standing theory fails.
       A plaintiff has Article III standing if he suffered an injury in
fact that can be fairly traced to the defendant’s conduct and that
can be redressed with a favorable decision. See Lujan v. Defs. of
Wildlife, 504 U.S. 555, 560–61 (1992). Like the plaintiff in Garcia-
Bengochea, the plaintiffs in this case must allege sufficient facts to
plausibly state these three elements. See Thole v. U.S. Bank N.A.,
140 S. Ct. 1615, 1621 (2020).
       Our review of standing is plenary. See, e.g., Sierra v. City of
Hallandale Beach, 996 F.3d 1110, 1112 (11th Cir. 2021). And when
addressing standing, we must assume that the plaintiffs would be
successful on the merits of their Title III claims. See Warth v.
Seldin, 422 U.S. 490, 502 (1975); Culverhouse v. Paulson & Co. Inc.,
813 F.3d 991, 994 (11th Cir. 2016).
        As we note in Garcia-Bengochea, all the courts that have
tackled this question have concluded that similarly-situated plain-
tiffs have Article III standing to bring a claim under Title III. See,
e.g., Glen v. Am. Airlines, Inc., 7 F.4th 331, 334–36 (5th Cir. 2021);
Glen v. Trip Advisor LLC, 529 F.Supp.3d 316, 326–28 (D. Del.
2021), aff’d, 2022 WL 3538221, at *2 (3d Cir. August 18, 2022); de
Fernandez v. Crowley Holdings, Inc., No. 21-CV-20443, 2022 WL
860373, at *3–*4 (S.D. Fla. Mar. 23, 2022); Exxon Mobil Corp. v.
Corporación CIMEX S.A., 534 F.Supp.3d 1, 30–32 (D.D.C. 2021);
Sucesores de Don Carlos Nuñez y Doña Pura Galvez, Inc. v. So-
ciété Générale, S.A., 577 F.Supp.3d 295, 307–10 (S.D.N.Y. Dec. 22,
USCA11 Case: 20-12407        Date Filed: 11/22/2022     Page: 21 of 24




20-12407                Opinion of the Court                        21

2021); Moreira v. Société Générale, S.A., 573 F.Supp.3d 921, 925–
29 (S.D.N.Y. Nov. 24, 2021); N. Am. Sugar Indus. Inc. v. Xinjiang
Goldwind Sci. & Tech. Co., No. 20-CV-22471 (DPG), 2021 WL
3741647, at *3–*6 (S.D. Fla. Aug. 24, 2021); Havana Docks Corp. v.
Norwegian Cruise Line Holdings, Ltd., 484 F.Supp.3d 1215, 1226–
31 (S.D. Fla. 2020); Havana Docks Corp. v. MSC Cruises SA Co.,
484 F. Supp. 3d 1177, 1190–95 (S.D. Fla. 2020); Havana Docks Corp.
v. Carnival Corp., No. 19-CV-21724 (BB), 2020 WL 5517590, at *6–
*11 (S.D. Fla. Sept. 14, 2020). We agree with this unanimous per-
spective.
        The Fifth Circuit’s decision in Glen, 7 F.4th at 334–36, is an
especially apt comparator for the plaintiffs here. Like our plaintiffs,
Mr. Glen alleged that his family owned beachfront properties in
Varadero that were confiscated by the Castro regime. See id. at
333. Mr. Glen filed suit against American Airlines, alleging that it
engaged in trafficking by operating a website through which trav-
elers reserved lodging at hotels built on his family’s former proper-
ties. See id. at 334. On appeal, the Fifth Circuit held that Mr. Glen
had Article III standing to bring his Title III claim because he ade-
quately alleged a concrete injury that bore a close relationship to a
harm with “common law roots” (unjust enrichment) that was
traceable to American Airlines. See id. at 334–36. As to traceability,
the Fifth Circuit found a “direct ‘causal link between [Mr. Glen’s]
injury from the Cuban Government’s expropriation of [his fam-
ily’s] property and [the] subsequent trafficker’s unjust enrichment
USCA11 Case: 20-12407       Date Filed: 11/22/2022     Page: 22 of 24




22                     Opinion of the Court                 20-12407

from . . . use of that confiscated property.’” Id. at 336 (quoting Ha-
vana Docks Corp., 484 F. Supp. 3d at 1227).
       Like Mr. Glen, the plaintiffs here have alleged that they were
harmed when the websites operated by the Booking Entities and
Expedia Entities were used to book lodging at hotels built on their
families’ confiscated properties. See Glen, 7 F.4th at 333. The
plaintiffs characterize the alleged trafficking as “exploit[ing] and
benefit[ing] from [their] properties without paying the rightful
owners any compensation what[so]ever”—an injury tantamount
to unjust enrichment. See D.E. 50 at 3. Like the Fifth Circuit in
Glen, we hold that the plaintiffs have adequately alleged that they
suffered a concrete injury because the Booking Entities and Expe-
dia Entities were unjustly enriched by the use of their confiscated
properties. See Glen, 7 F.4th at 334.
       Regarding traceability, Mr. Glen and our plaintiffs remain in
the same proverbial boat. See id. at 335–36. Like Mr. Glen, the
plaintiffs’ alleged injuries are traceable to the Booking Entities and
Expedia Entities because they were unjustly enriched through busi-
ness arrangements they made with the hotels built on the plaintiffs’
confiscated properties. See id. at 336. The Booking Entities and
Expedia Entities have not received authorization from the plaintiffs
to engage in those arrangements, nor have they compensated the
plaintiffs for the benefits they’ve reaped. As a result, the Booking
Entities and Expedia Entities caused a new injury separate from the
Cuban government’s initial wrongful confiscation of the plaintiffs’
properties. And that harm is certainly traceable to the Booking
USCA11 Case: 20-12407        Date Filed: 11/22/2022     Page: 23 of 24




20-12407                Opinion of the Court                        23

Entities and Expedia Entities themselves. See Havana Docks, 484
F. Supp. 3d at 1230.
        The Booking Entities and Expedia Entities fare no better on
redressability, the final prong of the standing analysis. See Lujan,
504 U.S. at 561 (holding that a plaintiff must show that it is “likely
as opposed to merely speculative, that the injury will be redressed
by a favorable decision”) (internal quotations omitted). The plain-
tiffs have alleged that the Booking Entities and Expedia Entities
caused them a financial injury by trafficking in their properties
without their permission and without compensation. That, it goes
without saying, is an injury which the award of damages under Ti-
tle III will redress. See, e.g., Trip Advisor, 529 F.Supp.3d at 328
(“Glen’s alleged injury can be redressed by a favorable judgment.
A favorable judgment would entitle Glen to money damages as
specified in the Helms-Burton Act . . ., compensation that would
redress the harm [he] allegedly suffered from Defendants’ eco-
nomic exploitation of the Subject Properties.”)
       In sum, we conclude that the plaintiffs have sufficiently al-
leged each of the requirements of Article III standing.
                                  V
       Based on the uncontroverted allegations in the complaint,
the district court has specific personal jurisdiction over the Booking
Entities and Expedia Entities pursuant to Fla. Stat. § 48.193(1)(a)(2),
and the exercise of such jurisdiction does not violate the Due Pro-
cess Clause of the Fourteenth Amendment. The plaintiffs also have
USCA11 Case: 20-12407       Date Filed: 11/22/2022    Page: 24 of 24




24                     Opinion of the Court                20-12407

plausibly alleged Article III standing. We therefore reverse the dis-
trict court’s dismissal of the plaintiffs’ complaint and remand for
further proceedings.
      REVERSED AND REMANDED.